Citation Nr: 0003944	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right elbow dislocation.

2.  Entitlement to an evaluation in excess of 30 percent for 
a gastrointestinal disorder, variously characterized as 
enteritis, amebiasis, Crohn's disease, and small bowel 
obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
November 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Los Angeles, California Regional Office (RO), 
which denied entitlement to an increased evaluation for 
residuals of a right elbow dislocation and for a 
gastrointestinal disorder, variously characterized as 
enteritis, amebiasis, Crohn's disease, and small bowel 
obstruction

Following a hearing before a member of the Board in November 
1999, the veteran submitted additional evidence consisting of 
medical statements and treatment reports regarding the 
severity of his gastrointestinal disorder.  The veteran 
waived RO consideration of this additional evidence.  
Accordingly, the evidence has been considered by the Board in 
this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence shows 
forearm flexion from zero to 45 degrees in the dominant 
extremity.  

3.  The weight of the probative and competent evidence shows 
that the veteran's gastrointestinal disability is manifested 
by chronic diarrhea with profound anemia, cramping, weakness, 
leakage, and a material weight loss.



CONCLUSIONS OF LAW

1.  A 50 percent evaluation is warranted for residuals of a 
right elbow dislocation.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5206 
(1999).

2.  A 60 percent evaluation is warranted for a 
gastrointestinal disorder, variously characterized as 
enteritis, amebiasis, Crohn's disease, and small bowel 
obstruction.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7328 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

I.  Right Elbow Claim

In a March 1999 rating decision, the RO continued a 10 
percent disability evaluation for residuals of a right elbow 
dislocation.  Entitlement to service connection was 
originally granted in an April 1945 rating decision and 
evaluated as 10 percent disabling.  The veteran filed this 
claim for an increased evaluation of his right elbow 
disability in July 1998.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

The veteran's right elbow disability is not specifically 
contemplated by the rating criteria.  Pursuant to 38 C.F.R. 
§ 4.20 (1999), when a disability is not found within the 
rating schedule, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but also the anatomical localization and 
symptomatology are closely analogous.  

The Board notes that the veteran's right elbow disability is 
currently rated pursuant to the criteria established for 
traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999) applies to traumatic arthritis and provides that such 
is evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
In the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4,71a, Diagnostic Code 5003.

Limitation of flexion in the forearm is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999).  Where 
forearm flexion is limited to 90 degrees, a 20 percent 
disability rating is warranted for both the major and minor 
arm.  Flexion limited to 70 degrees contemplates a 30 percent 
disability rating for the major arm and a 20 percent rating 
for the minor arm.  A 40 percent disability rating is 
warranted for flexion limited to 55 degrees in the major arm, 
and a 30 percent rating is warranted for the minor arm.  
Flexion limited to 45 degrees contemplates a 50 percent 
rating for the major arm and a 40 percent rating for the 
minor arm.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant or 
major.  A December 1949 VA examination noted the veteran as 
right-handed.  Thus, his disability involves his major 
extremity.  See 38 C.F.R. § 4.69 (1999).

The most recent and therefore most probative evidence of the 
veteran's right elbow disability is the October 1998 VA 
examination of the elbow.  Upon examination, the veteran 
reported four prior surgeries on his elbow and continued 
difficulty performing his usual activities of daily living as 
a result of pain, weakness, and stiffness in the right elbow.  
The veteran also reported flare-ups on a constant basis.  The 
veteran stated that he was unable to do anything that 
required heavy lifting or twisting of his elbow.  Physical 
examination of the right elbow revealed asymmetry compared to 
the left with evidence of protrusion of the elbow.  A seven-
centimeter scar on the posterior portion of the elbow was 
also noted.  Range of motion in the right elbow was noted as 
zero to 45 degrees flexion with no pain and no ankylosis; 
zero to 60 degrees supination with no pain and no ankylosis; 
and zero to 60 degrees pronation with no pain and not 
ankylosis.  The examiner noted there appeared to be no 
significant decrease in the range of motion.  X-ray 
examination of the right elbow revealed no abnormalities.  A 
diagnosis of residuals of a right elbow dislocation with 
chronic pain was noted.  

Additionally, the veteran and his daughter testified at his 
November 1999 hearing before a member of the Board.  The 
veteran stated that he felt pain in his right elbow when 
lifting heavy articles.  (Transcript, pages 5-6).  The 
veteran also reported pain and discomfort when writing and 
buttoning his shirts.  (Transcript, pages 7-8).  The 
veteran's daughter testified that she had observed the 
veteran experiencing difficulty holding a fork several weeks 
earlier and she did not think he could carry a ten to fifteen 
pound bag with his right arm.  (Transcript, page 13).

In light of the aforementioned evidence, the Board concludes 
that the veteran's right elbow disorder more nearly 
approximates to a 50 percent disability rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Although the 
examiner opined there was no significant decrease in 
limitation of motion, flexion of the right elbow was noted as 
zero to 45 degrees.  The undersigned recognizes that a 
measure of incompatibility pervades the examiner's findings.  
The report, however, is not inherently implausible as it 
stands.  I am not permitted to superimpose my judgment upon 
the medical data.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, I conclude that at least at the time 
concerned the veteran's right elbow flexion probably did not 
exceed 45 degrees.  As the veteran is right-handed, a 50 
percent evaluation is warranted for that degree of limitation 
of motion.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. §§ 4.40 
and 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Id.  

The October 1998 VA examiner noted no pain on range of motion 
testing, but did note a diagnosis of chronic pain.  The Board 
considered the veteran's testimony as to weakness and pain in 
awarding the aforementioned 50 percent evaluation and finds 
that an additional evaluation due to pain is not warranted.  

II.  Gastrointestinal Claim

In an October 1996 decision, the Board granted entitlement to 
service connection for a gastrointestinal disability, 
currently diagnosed as Crohn's disease.  In a December 1996 
rating decision, the RO implemented that decision and awarded 
a 30 percent disability rating for a gastrointestinal 
disability, effective June 4, 1993.  The veteran filed a 
notice of disagreement as to the 30 percent disability rating 
and a substantive appeal was perfected in July 1998.

In cases where a veteran is awarded service connection for a 
disability and subsequently appeals the initial assessment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

As previously noted, when a disability is not found with the 
rating schedule, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).

The veteran's gastrointestinal disability is currently rated 
as analogous to irritable colon syndrome and has been 
evaluated as 30 percent disabling.  A 30 percent disability 
rating is warranted for irritable colon syndrome with severe 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999).  A 30 percent evaluation is the 
highest disability rating available under that diagnostic 
code.  

The veteran's disability may also be rated as analogous to 
resection of the small intestine.  A 40 percent disability 
rating is warranted for resection of the small intestine with 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
Resection of the small intestine with marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss warrants a 60 percent 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7328.  

The veteran's gastrointestinal problems are well documented 
throughout his voluminous claims file.  A May 1997 VA 
treatment record reflects a history of a small bowel 
obstruction with an ileal resection and appendectomy in 1959.  
It was also noted that chronic diarrhea since the surgery, 
six times per day, had been the norm.  The veteran was 
admitted to the hospital and treated for bleeding ulcers and 
profound anemia.  It was noted that the veteran continued to 
experience chronic diarrhea during his hospital admission.  

Upon VA examination dated in July 1997, the examiner noted a 
five to six pound weight loss in the past year and severe 
diarrhea.  A diagnosis of protracted diarrhea secondary to 
extensive intestinal surgery for Crohn's colitis and 
malnutrition/anemia was noted.  Additionally, VA treatment 
records dated from 1997 to 1998 reflect continued treatment 
for chronic diarrhea and anemia.  A September 1998 record 
noted that the veteran had been drinking a nutrition 
supplement for the past year without a successful weight 
gain.  The records consistently noted that the veteran 
experienced approximately six bowel movements a day.  

At his November 1999 hearing before a member of the Board, 
the veteran testified that he had an average of six to seven 
bowel movements per day, and as many as ten when it was 
severe.  The veteran also reported having to run to the 
bathroom after each meal and sometimes not making it in time.  
The veteran testified that he was unable to reach a bathroom 
quickly enough as often as once a week.  He stated that he 
wore undergarments to keep from soiling his clothes.  The 
veteran described his stools as loose and watery.  He also 
reported cramps and pain with the diarrhea.  (Transcript, 
page 10).  The veteran testified that he experienced some 
leakage also.  Additionally, the veteran reported a 25 to 28 
pound weight loss since January 1999.  The veteran stated 
that a supplement he had been taking caused additional 
diarrhea and he was currently trying different medications to 
control it.  (Transcript, page 11).  The veteran testified 
that he received B12 shots once a week for his anemia and 
that he was very weak and chronically tired.  (Transcript, 
page 13).  The veteran's daughter testified that she had 
observed significant weight loss and suffering by her father 
throughout the past year.  (Transcript, page 15).  

Additional evidence submitted at the veteran's November 1999 
hearing consists of private medical opinions and treatment 
reports dated in 1999.  The records reflect that the 
veteran's weight had decreased from 128 pounds in January 
1999 to 103 pounds in October 1999.  It was noted that his 
medical condition had recently worsened.  Marked anemia was 
also noted as well as continuous treatment with medication.  
The records also reflect that the veteran was admitted to a 
private hospital for treatment of an upper gastrointestinal 
bleed in September 1999.  

In light of the aforementioned evidence demonstrating chronic 
diarrhea with profound anemia, cramping, weakness, leakage, 
and a continued inability to gain weight, the Board concludes 
that the veteran's gastrointestinal disability more nearly 
approximates to a 60 percent disability rating pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7328 in that it 
demonstrates marked interference with absorption and 
nutrition manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  





As the Board has herein assigned one increase in regard to 
the veteran's gastrointestinal disorder, without specifying 
effective dates or differentiating between multiple periods, 
the question of staged ratings has not been decided as 
prejudicial to the veteran; rather, in this case the Board 
has determined that none of the evidence of record supports 
an evaluation higher than that assigned, at any point within 
the appeal.  Accordingly, no prejudice has resulted herein.  
Bernard v. Brown, 4 Vet. App. 392-394 (1993).


Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, the record is silent for evidence demonstrating 
frequent periods of hospitalization due to the veteran's 
service-connected disabilities.  The records demonstrate two 
hospitalizations related to his service-connected 
disabilities since 1997.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  



ORDER

A 50 percent evaluation for residuals of a right elbow 
dislocation is granted, subject to controlling regulations 
affecting the payment of monetary awards.  

A 60 percent evaluation for a gastrointestinal disorder, 
variously characterized as enteritis, amebiasis, Crohn's 
disease, and small bowel obstruction, is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

